Case 2:19-cv-00705-SVW-KS Document 25 Filed 08/26/19 Page 1 of 4 Page ID #:97




     1  Donald P. Novack
        Linda D. Novack
     2 8117 W. Manchester Ave.# 568
        Playa del Rey, CA 90293
     3 (310) 503-7513

     4

     5 Defendants in Pro Se

     6

     7

     8                                   UNITED STATES DISTRICT COURT
  9                               FOR THE CENTRAL DISTRICT OF CALIFORNIA
 10

 11      L.A. SPECIALTY PRODUCE CO., a               ) Case No. 2:19-cv-00705-SVW-KSx
         California corporation, dba L.A. SPECIALTY, )
 12
                                        Plaintiff,           )
 13                                                               ANSWER TO COMPLAINT
         v.
 14
         DONALD NOVACK,an individual, LINDA                  )
 15      NOVACK,an individual; MARY VERNIEU,                 )
         an individual,                                      ~
 16
                                       Defendants.           )
 17

 18 Defendants Donald P. Novack and Linda D. Novack answer the Verified Complaint ofPatricia

 19 Arcuri, as follows:

20               1. These answering Defendants deny the allegations contained within the following
21       paragraphs ofthe Complaint: 5, 8, 9, 12, 13, 14, 15, 20, 23, 24, 25, 27, 32, 33, 34, 35, 36, 37, 38,41,
22 50, 51, 57, 59, 60,61, 62,64, 65, 66,68, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82 and 86.

23              2. These answering Defendants admit the allegations contained within the following
24 paragraphs ofthe Complaint: 1, 2, 4, 10, 11, 17, 18, 19, 43, 44, 45,46, 55 and 88.

25              3. These answering Defendants lack information or belief as to the allegations and deny
26 them on that basis for the following paragraphs ofthe Complaint: 16, 22,
                                                                            26, 28, 29, 31,40,47, 52,
27 54, 58, 63, 67, 84, 85 and 87.

28 ///



                                                            P
                                               a ~i.c~u~~ ~r~ rnn~ ~a e ~~,~
Case 2:19-cv-00705-SVW-KS Document 25 Filed 08/26/19 Page 2 of 4 Page ID #:98




     1           4. In answering paragraph 3, these answering Defendants deny having any connection to a

     2 business named Casalinoa Mexican Grill, the name was Casalinda Mexican Grill, the remainder of

  3 the allegation is admitted.

  4              5. In answering paragraph 7 these answering Defendant incorporate by reference their

  5 answers to paragraphs 1 through 6,inclusive.

  6              6. In answering paragraph 21,these answering Defendants incorporate by reference their

  7 answers to paragraphs 1 through 20,inclusive.

  8              7. In answering paragraph 30, these answering Defendants incorporate by reference their
  9 answers to paragraphs 1 through 29,inclusive.

 10              8. In answering paragraph 41, these answering Defendants deny diverting anything to
 11 ~~ themselves or other third persons, the remainder ofthe paragraph is admitted.

 12             9. In answering paragraph 42, these answering Defendants these answering Defendants
 13 incorporate by reference their answers to paragraphs 1 through 41, inclusive.

 14              10. In answering paragraph 48, these answering Defendants incorporate by reference their
 15 answers to paragraphs 1 through 47, inclusive.

 16             11. In answering paragraph 56, these answering Defendants they were insiders but deny
 17 controlling PACA Trust Assets.

 18             12. In answering paragraph 69, these answering Defendants incorporate by reference their
 19 answers to paragraphs 1 through 68, inclusive.

20              13. In answering paragraph 83, these answering Defendants incorporate by reference their
21       answers to paragraphs 1 through 82, inclusive.
22                           AS A FURTHER AND SEPARATE DEFENSE,THEDE
23                          ANSWERING DEFENDANTS ALLEGE AS FOLLOWS:
24

25                                     FIRST AFFIRMATIVE DEFENSE
26              14. The Complaint in its entirety and the First, Second, Third, Fourth, Fifth Sixth and
27 Seventh Causes of action fail to state causes of action against these answering Defendants.

28 ///



                                                              2
                                               A T~'SF~VF'R'~'t1 C'~ABPA,AFT~~~
Case 2:19-cv-00705-SVW-KS Document 25 Filed 08/26/19 Page 3 of 4 Page ID #:99




     1                                   SECOND AFFIRMATIVE DEFENSE

     2          12. These answering Defendants reserve the right to amend this Answer to assert additional

     3   affirmative defenses as they are discovered.

     4                 WHEREFORE,Defendants Donald P. Novack and Linda D. Novack pray for judgment

     5   as follows:

     6          1.     Thatjudgment on the Complaint be entered in favor of Defendants and that Plaintiff

     7 take nothing by way of award;

     8          2.     For the costs of this proceeding, including, without limitation, attorneys' fees; and

     9          3. For such further relief as the court may deem just and equitable.

 10 Dated: July ~2019

 11

 12                                                                   By: _     ~~ -
                                                                              Donald P. Novack,
 13                                                                           Defendant
 14
                                                                                      e
 15                                                                   B y'                ~ f
                                                                               in a D. ovack
 16                                                                           Defendant
 17

 18

 19

20

21

22

23

24

25

26

27

28



                                                                3
                                                ~ T~Ct~I~F'R 'F'Cl ('G~hRPf d ihI'F
Case 2:19-cv-00705-SVW-KS Document 25 Filed 08/26/19 Page 4 of 4 Page ID #:100




      1                                    CERTIFICATE OF SERVICE

      2          I HEREBY CERTIFY that a copy ofthe foregoing was served electronically to all parties on

      3 the above-captioned matter at the electronic address as disclosed with the Court, or by sending the

   4 same via U.S. Postal Service.

   5

   6 I ~ Dated: July Z~,2019                                         By:~          R
                                                                     Donald P. Novack, Defendant
   7

   8 I.TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING:

   9 June T. Monroe
     Rynn and Janowsky LLP
  10 june~a~rjlaw.com

  11
          II. SERVED BY U.S. MAIL:
  12
     June T. Monroe
  13 Rynn and Janowsky LLP
     2603 Main Street Suite 1250
  14 Irvine, CA 92614

  15

  16

  17

  18

  19

 20

 21

 22

 23

 24

 25

 26

 27

 28



                                                          Q
                                              ~r~r~~~~.~. ~~ ~nn~w~.a~ra~
